_ ¢L))-l§av h

An unpub|ishuad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

`MATTHEW PIERCE FLAHERTY, As N@. 64666

AN INDIVIDUAL AND As GUARDIAN

AD LITEM FoR MACKENNA RY'AN F § L E D
FLAHERTY, As INDIVIDUALS, AND

As BENEFICIARIES UNDER THE AUE 2 n mm
ANDREW M. FLAHERTY LIVING

TRUsT As YToTALLY AMENDED AND Mg< ,;¢?»W»%E;#€;;L:R,
RESTATED DATED DECEMBER 11, »v.£_____‘

DEPU?Y CLERK

2006, AND AS HEIRS OF THE AMF
IRREV() CABLE TRUST ESTATE GF
ANDREW-MARTIN FLAHERTY,
Appellants,

vs.

ROBERT MARTIN, AND INDIVIDUAL;
AND l\/[ARTIN & ALLISON, LTD., A

NEVADA PROFESSIONAL
CORPORATION,
Respondents.
ORDER DISMISSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
hereby dismissed The parties shall bear their own costs and attorney
fees. NRAP 42(b).

lt is so ORDERED.

CLERK OF THE SUPREME CO'URT
TRACIE K. LINDEMAN

BY:  

cc: Hon. Gloria Sturman, District Judge
Paul H. Schofield, Settleinent Judge
SuPnEME CouRT JOhll P€t€l` L€€ 

OF

~EVADA Lemons, Grundy & Eisenberg

Eighth District Court Clerk
CLEF\K’S ORDER

/4-~ 275(»3